Citation Nr: 1020325	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that denied service connection for PTSD.  In November 2006, 
the Veteran testified at a Board videoconference hearing.  

In an April 2007 decision, the Board denied the Veteran's 
claim.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In a November 2008 Memorandum Decision, the Court vacated and 
remanded the Board's April 2007 decision.  In June 2009, the 
Board remanded this appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that he has PTSD as a result of being 
sexually assaulted by a third class petty officer between 
June 1964 and August 1964 while serving in the Navy.  The 
Veteran identified the officer in his August 2004 PTSD 
questionnaire response, as well as in other statements.  In 
further statements, the Veteran asserted that he heard 
through shipmates that the officer who assaulted him had been 
arrested after being caught in a sexual act with another 
individual.  

The case was previously remanded by the Board in June 2009, 
partly for the RO to attempt to obtain all reports concerning 
the investigation and arrest of the third class petty 
officer.  The Board indicated that the RO's attempt to obtain 
those records should include, but not necessarily be limited 
to, obtaining reports from the Naval Criminal Investigative 
Service (NCIS) and the local shore patrol unit, as well as 
morning reports from the officer's unit.  The Board observes 
that the RO did obtain a September 2009 response from the 
Naval Criminal Investigative Service that indicated that 
there was no record of a NCIS investigation of the officer.  
The RO also obtained a February 2010 response from the NAS 
Patuxent River that no record was found relative to the named 
officer.  The response reported that they did not keep 
records that were more than two years old.  

The Board notes, however, that the RO did not obtain morning 
reports for the officer's unit for the period June 1964 to 
August 1964, as specifically requested pursuant to the June 
2009 Board remand.  Thus, unfortunately, the case must again 
be remanded to obtain the morning reports for the officer's 
unit for the period from June 1964 to August 1964.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board observes that the Veteran's claims 
file contains no record of specific treatment (VA or private) 
for PTSD since a December 2004 VA psychiatric examination 
report.  The June 2009 Board remand requested that the RO 
contact the Veteran and obtain the names and addresses of all 
medical providers who had treated him for PTSD since December 
2004.  In July 2009, the RO requested that the Veteran 
provide the names and addresses of all medical providers who 
had treated him for PTSD since December 2004.  In a November 
2009 statement, the Veteran did not specifically indicate 
that he was treated for PTSD.  The Board notes, however, that 
the Veteran did indicate that he spent the entire summer at 
the Togus, Maine VA Medical Center for other disorders.  The 
Board observes that it is unclear whether any of the 
subsequent VA treatment reports refer to treatment for the 
Veteran's claimed PTSD.  The Board notes, however, that as 
there are possible VA treatment records that may be pertinent 
to the Veteran's claim for PTSD, they should be obtained.  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).



Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all morning reports (or daily 
reports) for the third class petty 
officer's unit for the period from June 
1964 to August 1964.  If more details are 
required to conduct such search, the 
Veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  If the records are 
not obtainable the RO should render a 
specific finding that further efforts to 
obtain such records would be futile.  

2.  Obtain copies of the Veteran's VA 
medical records, which are not already in 
the claims folder, concerning any 
treatment for PTSD since December 2004, 
from the Togus, Maine VA Medical Center.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


